Name: 88/639/EEC: Commission Decision of 26 September 1988 fixing the delivery levels of ECSC steel products of Portuguese origin on to the rest of the Community market, excluding Spain (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  Europe;  international trade
 Date Published: 1988-12-23

 Avis juridique important|31988D063988/639/EEC: Commission Decision of 26 September 1988 fixing the delivery levels of ECSC steel products of Portuguese origin on to the rest of the Community market, excluding Spain (Only the Portuguese text is authentic) Official Journal L 355 , 23/12/1988 P. 0068 - 0068*****COMMISSION DECISION OF 26 SEPTEMBER 1988 FIXING THE DELIVERY LEVELS OF ECSC STEEL PRODUCTS OF PORTUGUESE ORIGIN ON TO THE REST OF THE COMMUNITY MARKET, EXCLUDING SPAIN ( ONLY THE PORTUGUESE VERSION OF THIS TEXT IS AUTHENTIC ) ( 88/639/ECSC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY, HAVING REGARD TO THE ACT OF ACCESSION OF SPAIN AND PORTUGAL, AND IN PARTICULAR PROTOCOL 20 THERETO, WITH THE ASSENT OF THE COUNCIL, WHEREAS PROTOCOL 20, WHICH COVERS THE RESTRUCTURING OF THE PORTUGUESE IRON AND STEEL INDUSTRY, AND THE JOINT DECLARATION ON THE PORTUGUESE IRON AND STEEL INDUSTRY PROVIDE THAT DELIVERIES OF ECSC STEEL PRODUCTS OF PORTUGUESE ORIGIN ON TO THE COMMUNITY MARKET MUST BE SUBJECT TO QUANTITATIVE LIMITS IN 1988; WHEREAS, PURSUANT TO THE SECOND SUBPARAGRAPH OF PARAGRAPH 5 ( A ) OF PROTOCOL 20, IT FALLS TO THE COMMISSION, WITH THE ASSENT OF THE COUNCIL, TO FIX THE LEVEL OF THOSE DELIVERIES; WHEREAS, BY THE TERMS OF THE FIRST SUBPARAGRAPH OF PARAGRAPH 3 ( A ) OF THE SAID JOINT DECLARATION THE LEVEL OF DELIVERIES MUST BE COMPATIBLE WITH THE OBJECTIVES OF PORTUGUESE RESTRUCTURING AND THE FORECASTS ADOPTED FOR THE DEVELOPMENT OF THE COMMUNITY MARKET; WHEREAS DELIVERIES OF ECSC STEEL PRODUCTS OF PORTUGUESE ORIGIN ON TO THE REST OF THE COMMUNITY MARKET, EXCLUDING SPAIN, WERE NOT PERMITTED TO EXCEED 100 000 TONNES IN 1987; WHEREAS PURSUANT TO THE THIRD SUBPARAGRAPH OF PARAGRAPH 5 ( A ) OF PROTOCOL 20, THOSE DELIVERIES MUST BE LILBERALIZED AS SOON AS THE TRANSITIONAL ARRANGEMENTS EXPIRE, AND IN ORDER TO ENSURE A HARMONIOUS TRANSITION THE LEVEL OF SUCH DELIVERIES MAY BE SUBJECT TO INCREASE BEFORE THE EXPIRY OF THOSE ARRANGEMENTS; WHEREAS, FOLLOWING THE RESULTS OF A STUDY ON THE VIABILITY OF STEEL UNDERTAKINGS THE PORTUGUESE AUTHORITIES HAVE AGREED TO IMPLEMENT MEASURES ADDITIONAL TO THE PLAN FOR THE RESTRUCTURING OF THE PORTUGUESE STEEL INDUSTRY, HAS ADOPTED THIS DECISION : ARTICLE 1 DELIVERIES OF ECSC STEEL PRODUCTS OF PORTUGUESE ORIGIN ON TO THE REST OF THE COMMUNITY MARKET, EXCLUDING SPAIN, DURING 1988 MAY NOT EXCEED 100 000 TONNES . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE PORTUGUESE REPUBLIC . DONE AT BRUSSELS, 26 SEPTEMBER 1988 . FOR THE COMMISSION KARL-HEINZ NARJES VICE-PRESIDENT